42 F.3d 1407
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Norman Elliot McELROY, Defendant-Appellant.
No. 93-8126.
United States Court of Appeals, Tenth Circuit.
Oct. 26, 1994.

Before BALDOCK, REAVLEY** and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
REAVLEY, Circuit Judge.


1
We affirm McElroy's sentence.  McElroy's arguments on appeal are precluded by his plea of guilty to an Information charging production of 80 to 99 plants and the district court's discretion to refuse a downward departure based on mental condition.


2
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 The Honorable Thomas M. Reavley,
United States Court of Appeals, Fifth Circuit, sitting by designation.